Gilbert, J.
The evidence demanded the finding that the levy made under the tax fi. fa. was excessive, and for that reason it was void. Any sale under a void levy is itself void. For that reason the court did not err in directing a verdict for the plaintiff. Stark v. Cummings, 127 Ga. 107 (2) (56 S. E. 130); Williams v. Forman, 158 Ga. 89 (5), 90 (123 S. E. 20); Stowe v. Birmingham Trust & Savings Co., 161 Ga. 403 (131 S. E. 44); McDaniel v. Thomas, 162 Ga. 592 (133 S. E. 624); Davis v. Elliott, 163 Ga. 169 (2), 170 (135 S. E. 731). This is true notwithstanding the fact that fractional parts of the property levied on were first offered for sale, and finally the whole property was sold. McDaniel v. Thomas, supra. Under the evidence, the lowest valuation of the property that could have been found was $2500. The evidence on that subject ranged from that sum to the maximum, $4250. The amount of the tax due was $323.90. The property could have been subdivided for purposes of levy, since it consisted of four separate houses and lots. Other issues need not be decided, because the foregoing requires an affirmance of the judgment.

Judgment affirmed.


All the Justices concur.